Exhibit 10.49

EXECUTION COPY

AMENDMENT NO. 2

THIS AMENDMENT NO. 2 (this “Amendment”) is made and entered into as of March 31,
2006, among ARNOLD TRANSPORTATION SERVICES, INC., a Pennsylvania corporation,
TOTAL LOGISTICS INC., a Mississippi corporation and TOTAL TRANSPORTATION OF
MISSISSIPPI LLC, a Mississippi limited liability company (each of the foregoing,
a “New Originator” and collectively, the “New Originators”), U.S. XPRESS, INC.,
a Nevada corporation (“U.S. Xpress” or an “Existing Originator”), and XPRESS
GLOBAL SYSTEMS, INC., a Georgia corporation (“Global” or an “Existing
Originator”), and XPRESS RECEIVABLES, LLC, a Nevada limited liability company
(“Buyer”), with respect to that certain Receivables Sale Agreement dated as of
October 14, 2004, by and between U.S. Xpress and Global, as sellers (in such
capacity, the “Existing Originators”), and Buyer (as amended from time to time,
the “Agreement”). Capitalized terms used and not otherwise defined herein are
used with the meanings attributed thereto in the Agreement.

BACKGROUND

 

 

A.

Existing Originators have entered into the Agreement; and

B.           New Originators wish to become parties to the Agreement and to sell
accounts receivable thereunder; and

C.           New Originators and the Existing Originators (collectively, the
“Originators”) have agreed with the Buyer to amend the Agreement on the terms
and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

 

1.

Amendments. Effective as of the Effective Date.

1.1.         Each of the New Originators is hereby added as an Originator under
the Agreement.

1.2          On the Effective Date, in consideration for the Purchase Price and
upon the terms and subject to the conditions set forth herein, each New
Originator does hereby sell, assign, transfer, set-over and otherwise convey to
Buyer, without recourse (except to the extent expressly provided in the
Agreement), and Buyer does hereby purchase from such New Originator, all of such
New Originator’s right, title and interest in and to all Receivables existing as
of the close of business on the Business Day immediately prior to the Effective
Date and all Receivables thereafter arising through and including the
Termination Date, together, in each case, with all Related Security relating
thereto and all Collections thereof. In accordance with the preceding sentence,
on the Effective Date, Buyer shall acquire all of such New Originator’s right,
title and interest in and to all Receivables existing as of the close of
business on the Business Day immediately prior to the Effective Date and
thereafter arising through and including the Termination Date, together with all
Related Security relating thereto and all

 



 


--------------------------------------------------------------------------------



 

Collections thereof. Buyer shall be obligated to pay the Purchase Price for the
Receivables purchased from each New Originator hereunder in accordance with
Section 1.3 of the Agreement.

2.            Representations and Warranties. In order to induce the other
parties to enter into this Amendment, Borrower hereby represents and warrants to
the other parties as to itself, and each of the Originators hereby represents
and warrants to Administrator and Lender as to itself, that (i) each of its
representations and warranties set forth in Article VIII of the Loan Agreement
and, as applicable, each of its representations and warranties set forth in
Article II of the Receivables Sale Agreement, is true and correct on and as of
the date hereof, (ii) no Significant Event or Unmatured Significant Event has
occurred and is continuing or shall exist after giving effect to this Amendment,
(iii) no Servicer Event of Default has occurred and is continuing, and (iv) no
Termination Event or Unmatured Termination Event has occurred and is continuing
or shall exist after giving effect to this Amendment.

3.            Conditions Precedent. This Amendment shall become effective as of
the date first above written (the “Effective Date”) when:

3.1          Administrator shall have received counterparts hereof duly
authorized and executed by each of the parties hereto.

3.2          Administrator shall have received each of the other documents and
opinions listed on Exhibit A hereto.

4.            Continuing Effect. Except as expressly amended above, each of the
Agreement remains unaltered and in full force and effect and is hereby ratified
and confirmed.

5.            Binding Effect. This Amendment shall become effective when it
shall have been executed and delivered by each of the parties hereto and
thereafter shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns.

6.            Expenses. Borrower agrees to pay all reasonable costs and expenses
incurred by Lender and Administrator in connection with the preparation,
execution, delivery, administration and enforcement of, or any breach of this
Amendment, including without limitation the reasonable fees and expenses of
counsel.

7.            GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW)).

8.            Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

2

 



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

ARNOLD TRANSPORTATION SERVICES, INC.

 

By: /s/ Ray M. Harlin                                          
                    

Name: Ray M. Harlin

Title:

Secretary

 

 

TOTAL LOGISTICS INC.

 

By: /s/ Terry Thornton                                          
                  

Name: Terry Thornton

Title:

Secretary

 

 

TOTAL TRANSPORTATION OF MISSISSIPPI LLC

 

By: /s/ Terry Thornton                                          
                  

Name: Terry Thornton

Title:

Secretary

 

 

U.S. XPRESS, INC.

 

By: /s/ Ray M. Harlin                                          
                    

Name: Ray M. Harlin

Title:

Assistant Secretary

 

 

XPRESS GLOBAL SYSTEMS, INC.

 

By: /s/ Ray M. Harlin                                          
                    

Name: Ray M. Harlin

Title:

Assistant Secretary

 

 

 

3

 



 


--------------------------------------------------------------------------------



 

 

XPRESS RECEIVABLES, LLC

 

By: /s/ Ray M. Harlin                                                   

Name: Ray M. Harlin

Title:

Manager

 

 

 

4

 



 

 

 